391 U.S. 605
88 S. Ct. 1866
20 L. Ed. 2d 846
Thomas William BONNIEv.Clarence T. GLADDEN, Warden.
No. 731, Misc.
Supreme Court of the United States
October Term, 1967.
June 3, 1968

Howard R. Lonergan, for petitioner.
Robert Y. Thornton, Atty. Gen. of Oregon, and David H. Blunt, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Ninth Circuit for further consideration in light of Carafas v. LaVallee, Warden, 391 U.S. 234, 88 S. Ct. 1556, 20 L. Ed. 2d 554.